Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 16/662,378 filed on October 24, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Milano et al (US Pat No 10352969). 



    PNG
    media_image1.png
    469
    684
    media_image1.png
    Greyscale

Prior Art: Milano
Regarding claim 1, Milano discloses a circuit for sensing current (500), the circuit comprising: a substrate (being 570 and 580 because they are integrated as one as shown in fig 5) having a first (510b) and a second major surface (536), the second major surface being opposite to the first major surface (as shown in fig 5); at least one magnetic field sensing element (515) arranged on said first major surface of the substrate and suitable for sensing a magnetic field caused by a current flow in a current conductor (540) coupled to the second major surface (col 17 lines 45-65 discloses using 515 to detect current in 540); wherein the substrate comprises a first insulation layer (534) positioned between the first major surface and the second major surface such that it is substantially buried in the substrate (as shown in fig 1-5 where 534 is buried in the substrate).

Regarding claim 2, Milano discloses wherein the substrate is a semiconductor-insulator- semiconductor substrate, wherein the insulator forms the first insulation layer (col 16 lines 60-col 17 line 25 discloses being a substrate with an insulator).

Regarding claim 3, Milano discloses comprising an insulating tape coupled to the second major surface (using 538 as an insulation film coupled to the major surface).

Regarding claim 4, Milano discloses comprising a leadframe comprising a primary (540) and a secondary portion (545), the primary and secondary portion each comprising a plurality of leads (560), wherein at least two of the leads of the primary portion of the leadframe are electrically connected to each other to form a current conductor (as shown in figs 1-7 where the leads are connected to bumps to help form a conductor). 

Regarding claim 5, Milano discloses comprising wherein a thickness of the substrate is reduced in the vicinity of the at least one magnetic field sensing element (see fig 5 where the thickness is reduced because the addition of the magnetic field).

Regarding claim 9, Milano discloses wherein the substrate is resting only on the primary portion of the leadframe and does not overlap the secondary portion of the leadframe in a plan view parallel to the first major surface (shown in fig 5 where 545 is not overlapped by the substrate). 

Regarding claim 12, Milano discloses a method of manufacturing a device for measuring a current (creating device of 500) , the method comprising:  2 3/24providing a semiconductor substrate (using 570 and 580 as an integrated substrate) having a first (510b) and a second major surface (536), the second major surface being opposite to said first major surface (as shown in fig 5) , and a first insulation layer (534) which is, over at least part of its surface, buried in the substrate between said first and second major surface (shown in fig 5 as buried in the substrate) ; and providing at least one magnetic field sensing element (515) on the first major surface, the magnetic field sensing element being suitable for sensing current flowing through a current conductor 
	
Regarding claim 13, Milano discloses providing a current conductor and physically coupling the current conductor to the second major surface (col 16 lines 15-30 discloses having the insulation covering 540 and 536. Therefore physically coupling the conductor to the major surface).

Regarding claim 14, Milano discloses wherein providing a current conductor comprises: providing a flat leadframe (545) including a plurality of leads (560); connecting at least two leads of the plurality of leads so as to form said current conductor as a flat current conductor; and etching a portion of the flat current conductor and/or using a stamping tool to form a protruding section along the flat current conductor (col 6 lines 45-60 discloses an etching or stamping of the leadframe. Therefore helps a protruding section).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al (US Pat No 10352969) in view of Taylor et al (USPGPub 20060255797).
Regarding claim 6, Milano does not fully disclose wherein a cavity is formed at the second major surface and in the vicinity of the at least one magnetic field sensing element.
However, Taylor discloses wherein a cavity (depression at 22) is formed at the second major surface and in the vicinity of the at least one magnetic field sensing element (figs 1-3 shown at 22 a cavity in the vicinity of magnetic field sensing 20).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Milano in view of Taylor in order to detect magnetic field using a gap in the substrate. 

Regarding claim 7, Milano does not fully disclose wherein the cavity comprises chamfered side walls and/or straight side walls.
However, Taylor discloses wherein the cavity comprises chamfered side walls and/or straight side walls (shown in figs 1-5 having straight side walls around depression). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 8, Milano  discloses a leadframe comprising a primary (540) and a secondary portion (545) , the primary and secondary portion each comprising a plurality of leads (560) , wherein at least two of the leads of the primary portion of the leadframe are electrically connected to each other to form a current conductor (connected to bumps to help form a conductor); wherein the current conductor comprises a flat section, the flat section extending in a plane parallel to the second major surface (as shown in fig 5 having a flat part). Milano does not fully disclose a protruding section and the protruding section extending out of said plane and into the cavity.
However Taylor discloses a protruding section (460) and the protruding section extending out of said plane and into the cavity (see fig 5D where 500 has protruding section 460 that extends towards the depression). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Milano in view of Taylor in order to use the conductor within the cavity to deect the magnetic field.

Regarding claim 15, Milano does not fully disclose comprising the step of etching a cavity into the semiconductor substrate, the cavity being etched at the second major surface and in the vicinity of the at least one magnetic field sensing element.
However, Taylor discloses comprising the step of etching a cavity into the semiconductor substrate, the cavity being etched at the second major surface and in the vicinity of the at least one magnetic field sensing element (par 17 lines 1-8 discloses etching to create a depression). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Milano in view of Taylor in order to use the conductor within the cavity to detect the magnetic field.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al (US Pat No 10352969) in view of Hanley et al (USPGPub 20170322237).

Regarding claim 10, Milano does not disclose wherein the substrate further comprises at least one second insulation layer positioned between the first major surface and the second major surface such that it is substantially buried in the substrate and not touching the first insulation layer.


Regarding claim 11, Milano disclose wherein a substrate material located between the first insulation layer and the second insulation layer is electrically grounded (col 17 lines 1-30 discloses having a reference potential. Therefore is electrically grounded). 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Latham et al (US Pat No. 9958482): discloses a current sensor with leadframe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868